Citation Nr: 1430787	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a left great (big) toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.

In June 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the record.

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of Entitlement to service connection for a left great (big) toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss disability is related to noise exposure during active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed the denial of service connection for hearing loss disability.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Service treatment records (STRs) are negative for any complaints, diagnoses, or treatment for bilateral hearing loss.  The enlistment and separation examinations during service show that the ears, drums and audiological evaluation were normal. 

The Veteran was afforded a VA examination in August 2011.  The examination shows that the Veteran currently has hearing loss disability for VA purposes.  The examiner opined that it is less likely than not that the hearing loss is due to military noise exposure.  The examiner stated that enlistment and separation audiograms show normal hearing bilaterally and no significant threshold shifts.  She concluded that with the hearing being normal on separation it is less than likely that the hearing loss is the result of the Veteran's military noise exposure.

The Veteran asserts that he did not participate in a separation examination to determine his level of hearing.  He testified that he opted to forgo a separation hearing examination to expedite his release from service.  

In support of his claim, the Veteran submitted a medical opinion from Hearing Solutions, Inc., dated May 2012.  The examiner reviewed the record and noted that the separation examination does appear to be suspect as it has all the same thresholds in both ears, which is not impossible, but highly unlikely if performed correctly.  He further noted the examination appears to be "pencil whipped", but that his opinion is mere speculation.

In regards to the Veteran's bilateral hearing loss, the Hearing Solutions Inc. examiner stated that the Veteran did have significant noise exposure while in the military without the use of any hearing protection.  He indicated that the results of the evaluation show that there is a sensorineural hearing loss consistent with noise exposure.  The examiner noted that the Veteran reported significant amounts of acoustic trauma from gunfire and artillery weapons as well as other noise due to diesel engine generators in the military without hearing protection.  The examiner concluded that the separation audiogram most likely is not factual. 

Despite the fact that the rationale of the August 2011 opinion is against the Veteran's claim the Board finds that an award of service connection for bilateral hearing loss disability is still appropriate here.  While the August 2011 VA examiner did not opine that the Veteran's bilateral hearing loss was related to his military service he did not appear to consider the Veteran's statements pertaining to the separation examination and the on-going  symptomatology.  The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Indeed, the Veteran's statements as to when his bilateral hearing loss began are important and credible evidence going toward the matter of when the disability began.  In addition, the private examiner's opinion supports the Veterans statements.  

The Veteran maintains that his bilateral hearing loss began during service and is due to military noise exposure.  Such noise exposure is consistent with the circumstances of his service and is conceded by the private examiner and the Board.  

The Board finds that based on its review of the relevant evidence the Veteran's bilateral hearing loss disability is service-connected.  Id.  Accordingly, service connection for bilateral hearing loss disability is granted.


ORDER

Service connection for bilateral hearing loss disability is granted. 


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

In this case, the record contains lay statements from the Veteran that he has had symptoms from a left great toe injury since service.  Also, the Veteran submitted a private medical opinion from Dr. Morgan that shows an old healed fracture in his left foot.  VA treatment records note an injury to the great toe in 2003.  The examiner's opinion in conjunction with the Veteran's lay statements, and VA treatment records suggest that his claimed left great toe disability may be associated with an in-service injury or disability.  

The Veteran contends that a large hydraulic jack fell on his left foot in service and he has suffered with a weakened and sometime painful left foot/toe/ankle since service.

There has been no VA examination to determine if there is a causal relationship between the Veteran's claimed current disability and any injury sustained during the Veteran's period of service.  Thus, the Board finds that an examination is needed.

Moreover, any outstanding treatment records should be requested.  This should include any records referable to treatment rendered by Dr. Morgan.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to contact the Veteran in order to have him provide information referable to all treatment received for his claimed left great toe disability since service.  Copies of any outstanding clinical records should be requested from any identified treatment source and associated with the record.  This should include any available medical records or opinion referable to the Veteran's claimed left great toe disability by Dr. Morgan. 

The Veteran also should be notified that he can submit copies of treatment records or medical evidence in support of his claim.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left great toe disability.  Any indicated testing should be performed. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left great toe had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service. 

The examiner must consider lay statements referable to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


